                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION
                              AT LEXINGTON
TANYQUA LATRICE OLIVER,                    )
                                           )
      Plaintiff,                           )      Case No. 5:20-cv-107-HRW
                                           )
v.                                         )
                                           )
JUDGE ERNESTO SCORSONE,                    )              JUDGMENT
                                           )
      Defendant.                           )

                                *** *** *** ***
     Consistent with the Memorandum Opinion and Order entered this date, and

pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and

ADJUDGED as follows:

      1. Plaintiff Tanyqua Latrice Oliver’s complaint [D. E. No. 1] is DISMISSED

         because it is frivolous and otherwise fails to state a claim upon which relief

         may be granted.

     2. This action is STRICKEN from the Court’s docket.

     3. This is a FINAL and APPEALABLE Judgment, and there is no just cause

         for delay.

     This 24th day of March, 2020.
